Title: To Thomas Jefferson from William Waller Hening, 7 February 1808
From: Hening, William Waller
To: Jefferson, Thomas


                  
                     Sir,
                     Richmond 7th Feby. 1808
                  
                  I merely comply with the request of the Judges of the Court of Appeals in addressing this letter to you. Well aware of the variety & importance of your public engagements, it is with great difficulty that I can prevail on myself to trouble you with concerns of minor importance, however interesting they may be to individuals. During the last session of the court of Appeals, six cases were argued which depend entirely upon the question whether an act of 1691 be the law of the land or not. The Judges were furnished with a MS collection of mine (with which I was presented by the court of Northumberland county) comprehending the acts from 1662 to 1699; but as property to a very large amount was involved in this question, the court was unwilling to decide upon a view of a single MS act, altho’ it bore every mark of authenticity. The judges have, consequently, directed the causes to remain undecided ’till the next term, which, (by a law of the present session) will commence on the first day of next month, and have requested that in the mean time I should endeavour to procure a copy of the same act from your collection. The act to which I allude passed at a session commencing in April 1691. It is chap IX of the acts of that session; the title of which is an “Act for a free trade with Indians.”—I am not certain whether your MSS are in such a state of preservation as will admit of their being opened more than once. Should this be the case I could not expect to be furnished with the act even were you at Monticello. But if it can be obtained thro’ the agency of any of your friends who may have access to your library, it will confer a singular favour on the judges, and will be aiding the cause of humanity.
                  I have the pleasure of informing you that the legislature have at length become sensible of the importance of preserving all such of our laws both of a public & private nature as are now extant. For this purpose an act passed during the present session authorising me to publish a collection comprising all the acts of the General assembly from the earliest period of our legislative proceedings; and directing the mode in which they should be authenticated. I must now avail myself [of] the offer which you have very obligingly m the use of your collection. Having procured many of the MS & printed laws myself, I shall only have occasion to trouble you, in relation to those which I do not possess. Judges Tucker & Nelson have offered me the whole of their collections, which are in good preservation, and may safely be transported any where.   It only remains for me to arrange with you the time & manner in which I shall be able to obtain a transcript of such MSS in the Monticello library as can no where else be had. I am respectfy. yrs.
                  
                     Wm. W: Hening
                     
                  
               